The plaintiff in error was indicted by a grand jury of Erie county, charged with having sold intoxicating liquor in small quantities, contrary to the provisions of the prohibitory act of April 9th, 1855, and was tried and convicted of the offence at a court of sessions. It was proved upon the trial that he had on several occasions, between the 4th of July of that year and the time of the indictment, sold and delivered, at his bar in Buffalo, to various persons, brandy, in quantities less than one pint, which was drank upon his premises. As the plaintiff in error had no license to sell in that manner and for that purpose, the acts proved were such as have been misdemeanors in this state, by statute, subjecting the offender to indictment and conviction, in the manner adopted in this case, certainly ever since the excise act of 1801 up to the time when the act in question took effect. It is to be seen, therefore, whether such acts are still criminal in their character, or whether, under the present statute, the criminal feature, so long and uniformly stamped upon them hitherto, has been taken away.
The indictment is for selling contrary to the provisions of this act, and not to the provisions of the Revised Statutes; and unless this act has been violated, the conviction in any view is erroneous.
Only two questions properly arise in this case. 1st. Was the liquor so sold by the plaintiff in error subject to the prohibition in the 1st section of the act? and 2d. Has the legislature power to enact a valid law, to prohibit the traffic in intoxicating liquors, to the extent to which prohibition is sought to be carried by the act in question? *Page 461 
The ground upon which it is claimed that the liquor in question, and consequently the act of selling, was exempt from the operation of the act, is, that it was liquor which was imported from a foreign country, in pursuance of the laws and treaties of the United States, and the duty regularly paid upon it by the importer; that the plaintiff in error purchased it from the importer, in the original package, and drew it from such package when it was sold as complained of. These facts, which the plaintiff in error offered to prove on the trial, were admitted on the part of the public prosecutor; but the evidence was objected to on the ground that it was irrelevant and immaterial, and the evidence and the consideration of the facts conceded were excluded by the court on that ground. Under these circumstances, was this liquor subject to the prohibition in the act, at the time of the sales in question, or was it exempt? The last clause of the 1st section is as follows: "This section shall not apply to liquor, the right to sell which, in this state, is given by any law or treaty of the United States."
Doubtless, the 1st section did not apply to that liquor while in the hands of the importer and before he had sold it, assuming the facts as they were admitted to exist. But did the exemption, which thus far attached, follow it into the hands of the plaintiff in error, so as to authorize sales by him? Is that the meaning of the provision? This must depend, I think, upon the question whether the laws or treaties of the United States follow property imported from foreign countries, after it has passed from the hands of the importer to citizens of this state, and confer any rights or privileges upon it which do not attach to other property in this state, not imported. If they do not, the terms of the exception do not apply; the right to sell at the time and in the manner was not given by any law or treaty of the United States. That these laws and treaties do not thus follow property, after it has passed from the hands of the *Page 462 
importer and become part of the mass of property in the state, is conclusively established. (Brown v. The State of Maryland, 12Wheat., 419; 5 How., 504.)
The obvious design of the provision was not to confer any privilege or give any exclusive right to foreign over domestic liquor, but simply to avoid all collision between state and federal authority. The exemption continues while the right continues. But where the article has passed from under federal jurisdiction, and no right from that source is any longer given, the exemption ceases. The right must be given at the time of the sale, or the liquor sold is not exempt. This is, I think, the plain reading of the clause, and that such was the intention of the legislature no one can reasonably doubt. If we could ignore the whole scope and spirit of the act, and exclude from view its design, as declared upon its face, and look only to the wording of the clause, we might give the construction to it contended for by the learned counsel for the plaintiff in error. But this would violate all rules for the interpretation of statutes. If the language is susceptible of interpretation in harmony with the declared object of an enactment, courts are bound to give it that interpretation. They can only give a construction which will convict the legislature of absurdity or folly, in cases where the language employed is so clear as to leave no alternative.
Without stopping, therefore, to inquire whether there is any existing law or treaty which had, at some time and under other circumstances, given another person the right to sell the liquor in question, it is clear that neither could have conferred any right upon the plaintiff to make the sales of which he was convicted, and the exception does not help him.
The question then arises, whether the legislature has power to make a valid law prohibiting the sale of property of this description, for the purposes for which it had been before most commonly purchased. It is a question of *Page 463 
power simply, and leads to an inquiry, first, into the nature and extent of the law-making power in a state government within the United States.
Each state is undoubtedly a complete and perfect sovereignty in itself, in all cases and in respect to all matters in which powers naturally pertaining to states as sovereignties have not, by express grant or by necessary implication, been conferred upon the general government. In respect to the powers conferred upon the general government by the constitution of the United States, the states are subordinate powers, and can enact no valid laws in conflict with that constitution, or with laws constitutionally enacted by congress, or treaties made under the proper authority.
The position is assumed by the learned counsel for the plaintiff in error, that any law of a state limiting and restricting or prohibiting sales of imported property, by the immediate or remote purchaser from the importer, inasmuch as it might and naturally would tend to discourage and prevent importation, is in derogation of the authority of the general government under which importations are authorized, and therefore void. But the conflict of authority between the two jurisdictions has never been carried to this extent, and the law in this respect is decisively settled the other way in the case above cited. Chief Justice Taney, in his opinion in the license cases, says: "These state laws act altogether upon the retail or domestic traffic within their respective borders. They act upon the article after it has passed the line of foreign commerce, and become part of the general mass of property in the state. These laws may, indeed, discourage imports and diminish the price which ardent spirits would otherwise bring. But although a state is bound to receive, and to permit the sale by the importer, of any article of merchandise which congress authorizes to be imported, it is not bound to furnish a market for it, nor to abstain from the passage of any law *Page 464 
which it may deem necessary or advisable to guard the health or morals of its citizens, although such law may discourage importation or diminish the profits of the importer, or lessen the revenue of the general government And if any state deems the retail and internal traffic in ardent spirits injurious to its citizens, and calculated to produce idleness, vice or debauchery, I see nothing in the constitution of the United States to prevent it from regulating and restraining the traffic, or from prohibiting it altogether, if it thinks proper." The doctrine contended for, if well founded, would deprive the state of all power to regulate the use or transfer of such property, or to tax it, and tend to the subversion of all state government.
It is claimed, also, that the act in question impairs the obligation of contracts, and is, therefore, in conflict with the constitution of the United States.
It is difficult to see, however, how this act impairs the obligation of any contract which was in force when the act took effect, or what possible bearing it can have upon such contracts. The case must undoubtedly rest upon the question of legislative power, under the state constitution, irrespective of all questions of federal authority. The power to make general laws is necessarily and inherently sovereign power. The first idea of a law, obliging to acts, or forbearance of acts, involves the idea of sovereignty as to its origin. With us, this power is lodged by the constitution with the senate and assembly, and it exists in those bodies as fully as it did or could exist in the sovereign people by whom the constitution was made, except in those cases where its exercise is limited and restricted by some express or clearly implied limitation in the instrument itself. Where the power is limited, it can only be exercised subject to and in accordance with the limitation. In those cases it is a limited sovereignty. But where the constitution imposes no restriction, and the power sought to be exercised is not *Page 465 
possessed by the general government, it exists without restriction. The only limitation, then, for aught I can see, is the discretion of those who possess and are appointed to use it, within the boundaries of human action or capacity. And whether the constitution is to be regarded as a grant of the power, or the mere recognition and acknowledgment of its existence as inherent in those bodies, the result is the same. For, if a grant, it is plenary, and carries the entire legislative power, the power to make laws for the government of the state, to be enforced upon those who granted it. However derived, it is a superior power, sovereign in its nature, and the rules which apply to mere delegated and secondary powers do not apply to it. Clothed with this power, the corresponding duty necessarily devolves upon the legislature of determining what acts are compatible with the safety and welfare of all classes of citizens and what not, and what acts are so far prejudicial and injurious as to become criminal. Such acts it may declare criminal, and forbid and fix the grade of the crime, and the appropriate measure of punishment. Some criminal acts it punishes with the forfeiture of life, some with that of liberty and all civil and political rights, others with the forfeiture of property and the infliction of penalties only. It authorizes the real and personal property of one person, without his consent and against his will, to be alienated and transferred to another, in satisfaction of obligations unperformed and promises broken. It levies contributions in the form of taxes upon every man's property, for the support of government, and to make improvements conducive to the general convenience and prosperity. All this is but the common, ordinary exercise of legislative power. One of its first and clearest duties is to make all necessary laws, to remedy existing and admitted evils, and to prevent their recurrence. And of this character and for this object is the statute in question. *Page 466 
That intemperance, pauperism and crime are evils, with which the government is necessarily compelled to deal, none will deny. In the judgment of the legislative bodies, by which this statute was enacted, one great source of all these great, oppressive and dangerous evils was the traffic in intoxicating liquors. So injurious, in their opinion, has this traffic become under existing restrictions, in its consequences upon the community, that it ought to be subjected to still more rigorous and extensive restrictions and prohibitions, and impressed with additional features of criminality. If the legislature had the power to enact a law to accomplish this end, the right to choose the means best calculated to effect it was necessarily vested in it; unless, indeed, the use of such means is forbidden by the constitution. And this is the point apparently most relied upon by the learned counsel for the plaintiff in error. The position is, that no traffic in any article which the law regards as property, however injurious it may be, can be subjected by law to such regulations and restrictions as in a great measure to destroy it, without coming in conflict with that provision of § 6, art. 1 of the constitution, which declares that "no person shall be deprived of life, liberty or property, without due process of law." The argument is, that the value of property as an article of trade is an essential element of it as property, and that to the extent to which the restriction or prohibition diminishes its value for such purposes, to the same extent the owner is deprived of his property, although neither the title nor the possession of such owner is in any respect interfered with; and that this is accomplished by the operation of the act, independent of any trial or judgment, in other words, without due process of law. Is not this a strained and unwarrantable construction and application of this provision of the constitution? Clearly it is. This provision has no application whatever to a case where the market value of property is incidentally diminished by the operation of a statute passed *Page 467 
for an entirely different object, and a purpose in itself legitimate, and which in no respect affects the title, possession, personal use or enjoyment of the owner. Such a construction would prohibit all regulations by the legislature, and all restrictions upon the internal trade and commerce of the state; it would place the right of traffic above every other right, and render it independent of the power of the government. "Deprived" is there used in its ordinary and popular sense, and relates simply to divesting of, forfeiting, alienating, taking away property. It applies to property in the same sense that it does to life and liberty, and no other. Prohibiting the sale of property, except under and in pursuance of a license, and for certain specified purposes, is in no sense depriving a person of it. The prohibition tends to hinder and prevent divesture, but in no respect to enforce it. When a person is deprived of his property "by due process of law," the thing itself, as we all know, with the legal title is taken away. All his rights in respect to it are entirely extinguished, and transferred with thecorpus to another. The very language and subject, therefore, of the limitation upon the power, or the condition upon which its exercise is permitted, explain and define exactly the nature and character of the deprivation intended. The legal rights incident to every species of property, in the absence of any specific regulation, are numerous; and can it with any reason be said that the mere abridgment, or, indeed, the entire extinction of some of these rights, deprives the owner of his property, in the sense of the constitution, especially where the article or thing itself and the legal title remain as before?
The act does, indeed, by other provisions, directly provide for depriving the owner of his property by forfeiture and destruction; but that is where it is kept for an unlawful purpose, and after a trial and judgment. That provision has no bearing upon the question under consideration. When the property is taken from the owner and destroyed, *Page 468 
he is then deprived of it by virtue of the act, not before. It might be urged, with precisely the same pertinency and force, that a statute which prohibits certain vicious actions, and declares them criminal, deprives persons of their liberty, and is therefore in derogation of the constitution. The constitutional provision referred to was intended to protect property from confiscation by legislative enactments, and from seizure, forfeiture and destruction, without a trial and conviction by the ordinary modes of judicial proceeding. There is no pretence that the plaintiff in error in this case was not convicted by due course and process of law.
There can be no doubt that intoxicating liquor is property. It is a chattel, an article of use, of consumption and of commerce, and is property in the strictest legal and constitutional sense. But in order to show that the act, by its own inherent force, and independent of the authority it confers upon the magistrates or the courts, deprives the owner of his property, it is necessary to insist, and we are asked to determine, that the legal property is not the article itself, but consists in some of its qualities or incidents. It is urged that the legal property is principally in its vendible quality, and consists mainly in its commercial value, in the money the owners might receive in exchange for it in the market; and that in this sense the owner is deprived of it whenever legislation tends to lessen its current market value.
The inquiry, whether the chattel in its corporeal substance and entity is property, or whether the legal property does not consist in some incident or right which the law confers or attaches, is one more appropriate to the schools than the courts. Constitutions and general laws are not founded in any such subtleties, and can never be safely interpreted by them. If we permit ourselves to depart from the obvious, general fact, that the thing is property, and enter this field of speculation into which we are thus invited, we shall be in great danger of losing our way *Page 469 
in its uncertain paths, and involving ourselves in the grave absurdity of holding that a statute which forbids a person selling an article of use and consumption, and renders it necessary for him to keep it for his own use and consumption, instead of selling it to others to be used or consumed by them, really takes it away from him, and deprives him of it contrary to the constitution. It will be found impossible for this court, extensive and final as its authority is, to make a proposition true in law which is so essentially and palpably untrue in fact.
But should we adopt the fallacy that the exchangeable value of the chattel is the legal property, and that this is what the constitution was designed to protect, how would that affect the statute in this case? There is nothing in the terms of the act on the subject of value or price; and the fact, if it be one, that its operation has been to reduce the price or market value of liquors, is the subject of evidence, and must be established by proof. There is not a word of proof upon the subject in the case, one way or the other. It is not a fact of which we can take judicial notice; for the courts, without evidence, cannot see whether the tendency of the act has been or will be to enhance or to diminish the value of the stocks on hand when the act took effect. Certainly it is no truism, either in law or in political economy, that a restriction upon the sale of an article diminishes its exchangeable value under all circumstances. If it may be still sold for some purposes, the result may well be to enhance the value. That would depend in a great degree upon the future supply. But for this court to assume the fact that the act has had or that it will have the effect to reduce or destroy the market prices or value of the article as the basis of its action, without any evidence whatever to support it, and proceed to declare the statute void on that ground, would be a proceeding without precedent or parallel in judicial history. It would be a mere arbitrary judicial repeal of the statute, instead of a *Page 470 
judgment founded on ascertained facts and the law of the land.
Even were we to go to the extraordinary and unprecedented length of holding that the government is bound to provide a market, or at least leave some market open for every noxious or deleterious article which may enter into commerce, and in which the owner has property by law, this duty has been performed, in respect to liquors, by the act in question. Every citizen is expressly authorized to apply for and obtain a license to sell his own liquors, for the uses and purposes permitted by the act, by complying with the conditions. And these conditions are scarcely more stringent than those imposed by the former excise laws; and besides this, the right to export remains untouched. It cannot, therefore, as it seems to me, with entire candor and fairness be contended that any single element of property has been destroyed by the act alone.
But in my judgment the constitution has no such meaning, and is neither in its language or spirit susceptible of any such interpretation. It looked only to the title and possession of the substance, and was never intended to place a restraint upon legislative power so entirely fatal to its usefulness and authority as the construction contended for would establish. Courts ought not certainly to extend the provisions of the constitution, by a strained construction, for the purpose of shielding and fostering a traffic which, in the judgment of the legislature, is productive of such serious evils. The same argument would, if sound, prove all our former excise laws unconstitutional. Those laws, it is true, were confined to the retail traffic, in quantities less than five gallons. But that was the traffic from which the great majority of the consumers of the article always were and always will be supplied while it exists. Every restriction upon that branch of the traffic was calculated, therefore, to affect the interests of by far the greatest number of individuals. And yet, so far has the principle of *Page 471 
restriction and prohibition, in this department of the trade, been uniformly carried heretofore, that probably not one in five hundred of the entire population of the state has ever had the right to sell a glass of spirituous liquor, or any other quantity below five gallons, to any person or for any purpose whatever.
The exercise of what is now claimed as an absolute, inalienable right to sell whatever is property, by any one not specially authorized, has thus far, as respects this traffic, been declared and held to be a crime. Over this branch of the traffic the government has hitherto assumed and exercised entire and exclusive authority and control. No one could engage in it at all, without a special license acknowledging the government as the source of the right. All others were rigidly excluded, and natural right, if such there be more than in name in regard to mere traffic in property between individuals in a civilized and organized society, entirely extinguished. No person was entitled to a license without possessing certain prescribed moral and other qualifications, to be certified on the face of the license. The permission, when granted, only conferred limited and partial rights and privileges, which could not be exceeded by the holder without the forfeiture of his privilege and amenability to punishment for crime. A grocer, under his license, could only sell to persons to carry away. He could not sell liquor and allow it to be drank upon his premises. The tavern keeper, on the contrary, under his license, could not sell to a person to carry away. He could only sell to be drank in his house or upon his premises. Very few persons could ever engage in one branch of this traffic, that of selling to be drank at the time of sale. To enable a person to obtain this species of license, he must propose to keep a tavern; the commissioners must be satisfied that he was of good moral character, and was of sufficient ability to keep an inn or tavern; that he had the necessary accommodations to entertain travelers, and that a tavern was absolutely *Page 472 
necessary for the actual accommodation of travelers at the place where it was to be kept. In addition to all this, he was required to give a bond to keep an orderly house, and not to suffer certain practices in it. If he trusted any one for liquor more than the sum of $1.25, unless he was actually a lodger in his house or a traveler not residing in the same city or town, he could not recover it by action. All securities taken for it were void, and he was liable to forfeit double the amount thus attempted to be secured. All persons (those having a license as well as others) were absolutely prohibited from selling or giving away any quantity to an Indian, in this state, or to a person designated and described by the overseer of the poor of a town as an habitual drunkard, after notice served by such overseer, or to any clerk, agent or member of the family of the person thus designated. In short, it will be seen that in nothing has the power of the government been more uniformly and steadily exercised, from the beginning, than in hedging about, and placing guards, restrictions and prohibitions upon the traffic in intoxicating liquors, to the exclusion of all mere natural rights, and that, too, for the purpose of preventing, as far as practicable, the very evils sought to be prevented by the act in question. Congress has uniformly exercised the same power in reference to the traffic in the territories of the United States.
It was admitted fully on the argument by the learned counsel for the defendant, that the legislature might restrict and control the traffic to the extent to which it had exercised the power before this act, and that all former acts on this subject were valid constitutional acts. This concession which might well be made in respect to the exercise of a power and the pursuit of a policy by the legislature under every constitution from the origin of the government to the present, and which was practiced under the colonial government for at least half a century before the revolution, seems to me to cover the whole ground of the controversy. *Page 473 
It will be seen from the above brief summary that the power heretofore exercised was identical in kind with that exercised in passing this act, and differs only in degree. The principle and policy upon which the former legislation was founded has been extended. Nothing more. The constitution certainly creates no distinction, in regard to the exercise of legislative powers, between the different branches of traffic; and who shall say that the whole of any traffic is more exempt from legislative supervision and control than a part? If in the retail traffic the legislature may constitutionally say who may sell and who may not, and for what objects and purposes, and to what class of persons sales may and may not be lawfully made, why not in the wholesale? There is no difference in principle.
"Questions of power," says Chief Justice Marshall, in Brown
v. The State of Maryland (supra), "do not depend upon the degree to which it may be exercised. If it may be exercised at all, it must be exercised at the will of those in whose hands it is placed." The principle which will authorize the prohibition of the sale of four gallons, or any quantity less than five, in a single bargain, will authorize the prohibition of the sale of less than a hundred gallons, or a thousand, at one time, and, indeed, any sale whatever. The extent is a question of policy and expediency, not of principle. It becomes a question, not of the existence of the power, or the right to exercise it, but of the degree to which the public interests require its exercise; and this is necessarily a matter of legislative discretion, with which courts have nothing to do. It is too plain for argument, that the right to sell four gallons is as sacred as the right to sell any other quantity, however large, and can be rightfully no more abridged or taken away. And the owner is no more deprived of his property in one case than in the other, except in measure and degree. If, therefore, it be conceded that former statutes on this subject were valid enactments, it is fully to contend that this act is unconstitutional, *Page 474 
and to insist upon absolute individual right to the transmission of property from one to another as paramount to the authority of government.
A distinction has been attempted to be drawn between the power to restrict, by way of regulation, and the power to prohibit. But this distinction, if there be one, is altogether too narrow and uncertain to serve as the test of the rightful exercise of a power like that of making laws for the government of a state. The right to restrict and regulate includes that of prohibition. In reference to this right of government to regulate, the entire commerce of the state, in all its varied and almost endless branches and details, is to be regarded as one entire subject, or whole. Viewed in this larger and more comprehensive light, regulation, in its strictest sense, means nothing less than prohibiting some portions or branches, and permitting others to be carried on as before; abridging or taking away some rights and privileges before enjoyed, and conferring or continuing others, as the public good may require. The argument would seem to have some more force, if the traffic in this species of property constituted the entire commerce of the state and it could be shown that it had been entirely annihilated.
This whole controversy, so far as it involves any question of principle, is narrowed down to a struggle for the right of the individual to traffic, in whatever the law adjudges to be property, at his discretion, irrespective of consequences, over the right of government to control and restrict it within limits compatible with the public welfare and security. Everything beyond this is merged in considerations of expediency. This right of the owner to traffic in his property never was, since the institution of society, a right independent of the control of government. It is a right surrendered necessarily to the government, by every one when he enters into society and becomes one of its members. A government which does not possess the power *Page 475 
to make all needful regulations in respect to its internal trade and commerce, to impose such restrictions upon it as may be deemed necessary for the good of all, and even to prohibit and suppress entirely any particular traffic which is found to be injurious and demoralizing in its tendencies and consequences, is no government. It must lack that essential element of sovereignty, indispensably necessary to render it capable of accomplishing the primary object for which governments are instituted, that of affording security, protection and redress to all interests and all classes and conditions of persons within their limits. If, therefore, the act in question was, as is claimed, a naked prohibitory act, suppressing the traffic in this species of property altogether, which it clearly is not, the presumption would be that it was deemed by the legislature necessary for the public welfare, and I know of no power which could abrogate it except that by which it was enacted. If its validity could be made to depend in any degree upon the fact that the traffic is productive of the evils attributed to it — intemperance, pauperism and crime, a fact which is scarcely denied or questioned by any one — that fact has been established by the legislature. The conclusion of the legislature upon this question of fact is final and conclusive upon all courts and all persons, as long as the statute remains unrepealed. And the proposition that the government does not possess the power to protect itself and its citizens, to whom it owes protection as a primary and paramount duty, against the consequences of such a traffic, by prohibiting the traffic itself, is monstrous, and strikes at the very foundation of all government. The general maxim is, that the will of the legislature is the supreme law of the land, and demands perfect obedience. Although this rule does not fully obtain here, or in any government with a written constitution placing restrictions upon legislative power, yet "if there be no constitutional objection to a statute, it is with us as absolute and uncontrollable *Page 476 
as laws flowing from the sovereign power under any other form of government." (1 Kent's Com., 441.)
It is claimed that courts, independent of constitutional limitations upon legislative power, have the right to annul statutes and pronounce them void, whenever, in their judgment, they are in conflict with the fundamental principles of the government and tend to individual oppression, although not in conflict with any provision of the constitution of the United States or of the state. I know of no such power vested in the courts, and they should never attempt to usurp it. The limitations upon legislative power are written in the fundamental law, and that is the standard by which all questions of power exercised by the legislature must be tried. To this extent the question is a legitimate one for adjudication by the courts, as the construction of the fundamental law necessarily falls within their province. Nor does this involve the philosophical absurdity insisted upon by some writers, of the inferior power annulling the acts of the superior; because, upon our theory of government, the legislature is powerless when it attempts to pass the limits prescribed by the constitution. To this extent, under a written constitution, this power may be safely and properly exercised by the courts, and, indeed, its exercise often becomes necessary to prevent the encroachments of power, and to protect rights shielded by the constitution.
But, beyond this, such a power, exercised by the courts, would be a mere veto or dispensing power. No such power is conferred by the constitution, nor does it pertain to the judicial functions. Lord Campbell, in a recent case (Woodward v. Watts, 2 E. B., 457, 75 C.L.R.), emphatically disclaims any such jurisdiction on the part of the English courts as that habitually exercised by our courts in this respect. Indeed, without a written constitution, it has no foundation to stand upon. *Page 477 
Should the time ever come when the courts, instead of promptly sustaining and enforcing the legislative will, become forward to thwart and defeat it, and assume to prescribe limits to its exercise other than those prescribed in the constitution; to substitute their discretion and notions of expediency for constitutional restraints; and to declare enactments void for want of conformity to such standards; or when, to defeat unpalatable acts, they shall habitually resort to subtleties and refinements and strained constructions to bring them into conflict with the constitution, the end of all just and salutary authority, judicial as well as legislative, will not be remote. When men, chafing under the restraints of particular statutes, and prompted by interest, passion, appetite or partizanship to disregard them and set their authority at defiance, once begin to expect from courts immunity and protection, instead of punishment, the judiciary will have lost, not only its claim to respect and confidence, but the power of enforcing general laws. Courts can only sustain their own authority and efficiency by vigilantly and fearlessly upholding and sustaining legislative enactments, in all cases where they are not plainly and clearly in derogation of constitutional limitations. The people have a far more certain and reliable security and protection against mere impolitic, over-stringent or uncalled-for legislation than courts can ever afford, in their reserved power of changing, annually and biennially, the representatives of their legislative sovereignty; and to that final and ultimate tribunal should all such errors and mistakes in legislation be referred for correction.
As there is nothing, therefore, in the constitution, either of this state or of the United States, which takes away or limits the rights of the legislature to make such regulations in regard to the traffic in property amongst the citizens of the state, and to impose such restrictions and prohibitions upon it as it shall deem necessary for the public good, this act, so far as it restricts and prohibits the sale of intoxicating *Page 478 
drinks, must be pronounced a valid, constitutional act and entitled to obedience from every citizen of the state.
Several other questions were discussed upon the argument, but as they have no bearing upon that portion of the act which applies to this case, it is unnecessary to notice them here.
I am accordingly of the opinion that the conviction should be affirmed.